DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a disruptor configured to disrupt the volume of smelt flowing from the spout into the dissolving tank; a sensor configured to record process data from a recovery boiler; ... wherein the control system is further configured to compare the sensor output signal to a programmed operation range ... , and to ... adjust a disruptor operating condition when the process data is outside of the programmed operation range", in combination with the remaining claim elements as set forth in claim 1, and claims 2-8 depending therefrom.
The prior art does not disclose or suggest, "a disruptor assembly configured to disrupt a volume of smelt flowing from a smelt spout into a dissolving tank, ... ; a sensor configured to record process data from a recovery boiler; and ... wherein the control system is further configured to compare the sensor output signal to a programmed operation range, and to ... adjust a disruptor operating condition when the process data of the sensor output signal is outside of the programmed operation range", in combination with the remaining claim elements as set forth in claim 9, and claims 10-20 depending therefrom.
The prior art does not disclose or suggest, "a disruptor assembly configured to disrupt a volume of smelt flowing from a smelt spout into a dissolving tank, ... ; a sensor configured to record process data from a recovery boiler; ... wherein the control system is further configured to compare the sensor output signal to a programmed operation range for the process data, and to ... change a first disruptor operating condition to a second ... when the sensor output signal is outside of the programmed operation range", in combination with the remaining claim elements as set forth in claim 21.
The prior art does not disclose or suggest, "adjusting a disruptor operating condition for a disruptor disposed over a dissolving tank comprising: receiving a sensor output signal from a sensor, ...  indicating a process condition in a recovery boiler ... ; receiving a disruptor output signal from a disruptor assembly disposed over a dissolving tank indicating a current disruptor operating condition; comparing the sensor output signal with a baseline smelt flow position for the process condition; comparing the disruptor output signal with a baseline disruptor operating condition for the disruptor; and Page 5 of 10Application No. 16/953,843Attorney Docket No.: 057895-1229862sending a ... signal ... to adjust the disruptor operating condition when the sensor output signal is outside a programmed operation range ...", in combination with the remaining claim elements as set forth in claim 22, and claims 23-24 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 2/2/22, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks in the paragraph bridging pages 8 and 9 of the reply, Examiner is persuaded that a mistake in item-matching makes the rejection invalid, and that a valid rejection based on this reference is not possible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LeBel (2019/0024310) discloses many of the features of Applicant's claimed invention and appears to share the present application's assignee.  However, it fails to disclose or render obvious at least the feature that the process data recorded by the sensor be from the recovery boiler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852